      CASE 0:19-cr-00268-MJD-BRT Document 89 Filed 05/18/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



UNITED STATES OF AMERICA,

                   Plaintiff,



v.                                    ORDER
                                      Criminal File No. 19-268 (MJD/BRT)

(1)   DARNELL ANDRE DUNN and
(2)   JUSTIN MARLO LINDSEY,

                   Defendants.

Harry Jacobs, Assistant United States Attorney, Counsel for Plaintiff.

Kurt B. Glaser, Smith & Glaser, LLC, Counsel for Defendant Darnell Andre
Dunn.

Piper Kenney Wold, Law Office of Piper L. Kenney, Counsel for Defendant Justin
Marlo Lindsey.

      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Becky R. Thorson dated

February 28, 2020. Defendant Darnell Andre Dunn and the Government filed

objections to the Report and Recommendation.

      Pursuant to statute, the Court has conducted a de novo review upon the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the

                                        1
     CASE 0:19-cr-00268-MJD-BRT Document 89 Filed 05/18/20 Page 2 of 2




Court adopts the Report and Recommendation of United States Magistrate Judge

Becky R. Thorson dated February 28, 2020.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1. The Court ADOPTS the Report and Recommendation of United States
         Magistrate Judge Becky R. Thorson dated February 28, 2020 [Docket
         No. 75].

      2. Defendant Dunn’s Motion for Suppression of Evidence [Docket
         No. 55] is GRANTED IN PART and DENIED IN PART as
         follows: the Court DENIES Defendant Dunn’s motion to
         suppress evidence resulting from the traffic stop on August 30,
         2019; DENIES Defendant Dunn’s motion to suppress evidence
         resulting from the August 31, 2019 stop and subsequent search;
         and Court GRANTS Defendant Dunn’s motion to suppress his
         August 31, 2019 statements.

      3. Defendant Lindsey’s Motion to Suppress Search and Seizure
         Evidence [Docket No. 56] is DENIED.



Dated: May 18, 2020                  s/ Michael J. Davis
                                     Michael J. Davis
                                     United States District Court




                                       2
